Citation Nr: 0838013	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-02 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which, in pertinent part, denied entitlement to 
service connection for the cause of the veteran's death for 
the payment of service-connected burial benefits.  

The appellant has previously been awarded dependency, 
indemnity and compensation (DIC) benefits based on the fact 
that the veteran had a service connected disability rated 100 
percent disabling during the 10 years immediately preceding 
his death.  38 U.S.C.A. § 1318 (West 2002).


FINDINGS OF FACT

1.  The veteran died in December 2003 due solely to the 
effects of an acute myocardial infarction, coronary artery 
disease, and hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for a schizophrenic reaction, rated 100 percent 
disabling since October 28, 1980; and allergic rhinitis, 
evaluated as noncompensable, since April 19, 1954.

3.  An acute myocardial infarction, coronary artery disease, 
and hypertension were not incurred during service or until 
many years after discharge and are not otherwise 
etiologically related to service or the veteran's service-
connected disabilities.



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2005 the RO notified the appellant 
of the evidence needed to substantiate her claim for 
entitlement to service connection for the cause of the 
veteran's death.  The letter also satisfied the second and 
third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that she was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The VCAA letter 
told the appellant to submit relevant evidence in her 
possession.

The veteran's status as a veteran has been substantiated.  
While the appellant has not received specific information 
regarding the disability rating and effective date elements 
of her claim, as the claim is being denied no disability 
rating or effective date will be assigned.  In addition, 
disability ratings are not implicated in the payment of DIC, 
based on service connection for the cause of death.  
Therefore, the veteran is not prejudiced by the delayed 
notice on these elements.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Court has held that 38 U.S.C.A. § 5103(a) requires that 
compliant VCAA notice, in the context of DIC claims be 
tailored to the appellant's contentions and generally 
requires (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The appellant has not been provided VCAA notice that complies 
with the Court's decision in Hupp.  Any notice error will be 
presumed prejudicial unless VA can show that the error did 
not affect the essential fairness of the adjudication and 
persuade the Court that the purpose of the notice was not 
frustrated, for example by demonstrating "(1) that any defect 
was cured by actual knowledge on the part of the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law." Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The appellant has submitted statements in which she referred 
to the conditions for which the veteran was service 
connected.  She has thereby demonstrated actual knowledge as 
to the first element of Hupp notice.  The appellant has 
contended that fatal heart conditions were secondary to the 
service connected schizophrenia and has demonstrated an 
understanding that to substantiate the claim the evidence 
would have to show that treatment for the schizophrenia 
caused the heart conditions.

The February 2006 rating decision and December 2006 SOC 
included a discussion of the criteria for establishing 
service connection for the cause of death based on previously 
service connected conditions and on the basis of a condition 
not previously service connected.  While such post 
adjudication notice cannot serve as VCAA notice, Pelegrini 
II; it should have served to advise a reasonable person of 
the criteria necessary for establishing the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant had a reasonable opportunity 
to participate in the adjudication of her claim, inasmuch as 
it remained pending for years after the rating decision, and 
she had the opportunity to submit additional evidence and 
argument and to request a hearing.  The lack of Hupp notice, 
therefore, does not constitute prejudicial error.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  In addition, 
the record contains a VA medical opinion in response to the 
appellant's claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs and is evaluated as 100 
percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The certificate of death shows that the veteran died in 
December 2003 due to an acute myocardial infarction, coronary 
artery disease, and hypertension.  No other condition was 
identified as an immediate or contributory cause of death.   

As noted above, at the time of the veteran's death, service 
connection was in effect for schizophrenia and allergic 
rhinitis.

Service treatment records show that the veteran was noted to 
have a soft blowing systolic heart murmur at his January 1946 
separation examination, but it was noted to be nonsymptomatic 
and nondisabling.  There are no other complaints or findings 
pertaining to the veteran's cardiovascular system in the 
service treatment records.  

The post-service medical evidence indicates that the veteran 
was hospitalized for psychiatric illness in 1947.  He was 
treated with insulin electroshock therapy and diagnosed with 
dementia praecox, later changed to schizophrenia.  Between 
1947 and 1978, the veteran was hospitalized many times for 
recurring episodes of schizophrenia and treated with shock 
therapy and psychotropic medicine and mood stabilizers.  

Upon VA examination in November 1948, the veteran's 
cardiovascular system was found to be normal.  Normal chest 
X-rays were also reported in May 1956, March 1967, and August 
1973.  While the veteran complained of chest pain in April 
1969, he was hospitalized within a year for severe anxiety, 
and physical examination of his chest showed no abnormalities 
of the heart.  No murmurs were detected.  In fact, the 
earliest post-service medical findings related to the 
veteran's cardiovascular system were made in February 1974 
when the veteran was diagnosed as having essential 
hypertension.  

In April 2000, the veteran underwent a cardiac 
catheterization.  He complained of chest pains intermittently 
during the past several years, increasing with cold weather 
and exertion.  Diagnoses of coronary artery disease and 
angina were made.  In December 2003, the veteran experienced 
an acute myocardial infarction and died.  

The appellant contends that the veteran's death was caused by 
the shock therapy and medication used to control his service-
connected schizophrenia.  She essentially contends that the 
medication caused him to develop his subsequent heart 
conditions, thus leading to his death.  As a lay person, the 
appellant lacks the expertise to render an opinion concerning 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the medical evidence of record does not 
establish that the veteran's active duty service or service-
connected schizophrenia played a material causal role in his 
death.  While a soft blowing murmur was noted on the 
veteran's separation examination in January 1946, two years 
later when he was examined by a VA examiner, there was no 
evidence of a heart murmur.  In fact, there are no other 
findings of a heart murmur of record, even when the veteran 
was diagnosed with coronary artery disease in April 2000.  
The separation examination also indicates that the veteran's 
murmur was nonsymptomatic and nondisabling.  

In addition, there is no other evidence of a nexus between 
the veteran's active duty service and service-connected 
disabilities and his cause of death.  The earliest evidence 
of the veteran's cardiovascular conditions is from February 
1974 when he was diagnosed with essential hypertension, 
almost 30 years after his separation from active duty service 
and his treatment and diagnosis for his psychiatric 
condition.  The absence of any clinical evidence for decades 
after service weighs the evidence against a finding that the 
veteran's cardiovascular conditions were present in service 
or in the year immediately after service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The record also contains the January 2008 opinion of a VA 
psychiatrist who, after reviewing the veteran's claims 
folders, concluded that the psychiatric care provided to the 
veteran was not the cause of his acute myocardial infarction, 
coronary artery disease, hypertension and subsequent death.  
The examiner also determined that the veteran's heart 
condition was not manifested to a compensable degree within 
one year following his discharge from active duty service.   

As there is no competent evidence of a nexus between the 
veteran's heart conditions and his active duty service or 
service-connected schizophrenia, the Board must conclude that 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


